DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 1, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed non-transitory computer program is not an article of manufacture as defined in MPEP 2106.03. 
readable medium (see [0007] of applicant’s specification).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US publication 20170345230 granted to Bill et al.
Regarding claim 1, Bill meets the claimed limitations as follows:
“An apparatus (Wireless access point (WAP) comprising, at least one processor;” see paragraph [0003] (. . . The WAP comprises a processor . . .) and at least one memory” see paragraph [0011] (. . . the WAP comprises a memory . . .) comprising computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
13 may comprise sensors configured to generate sensor data relating to different aircraft parameters. . .) and [0047] (. . . The sensor data may comprise a measurement signal generated by each of the plurality of sensors 13. Such a measurement signal may comprise, e.g. a current value of a parameter measured by a given sensor 13, a time-series of values of a parameter measured by a given sensor 13 . . .) 
“process the data to obtain a bit sequence, and use the bit sequence as a shared secret in a cryptographic procedure with a device.” see paragraph [0079] (. . . the WAP 415 that the sensor 405 has received the second message, relayed by the computing device 425, and is now available to perform secure communications based on the shared security information.) and Figure 6.

Examiner Note
The claimed bit sequence is considered to be equivalent to the security information generated at the WAP (see paragraph [0076].
 
Regarding claim 5, Bill meets the claimed limitations as follows:
“The apparatus according to claim 1, wherein the processing is further caused to quantize at least one aspect of the data.” see paragraph [0052].
Regarding claim 10, Bill meets the claimed limitations as follows:


Claim 11 is a method claim that is substantially equivalent to apparatus claim 1. Therefore, claim 11 is rejected by a similar rationale.

Claim 15 is a non-transitory computer program claim that is substantially equivalent to apparatus claim 1. Therefore, claim 15 is rejected by a similar rationale.

Allowable Subject Matter
Claims 2-4, 6-9, and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the cited prior art fails to specifically teach the apparatus according to claim 1, wherein the processing to obtain the bit sequence is further caused to identify two largest pressure values in the data, and obtain bits of the bit sequence based on a distance between the two largest pressure values on the sensor matrix and/or based on magnitudes of the two largest pressure values.
With respect to claim 3, the cited prior art fails to specifically teach the apparatus according to claim 2, wherein the processing further caused to divide the data into time 
With respect to claim 4, the cited prior art fails to specifically teach the apparatus according to claim 3, wherein the apparatus is further caused to perform the dividing into time slots by dividing a duration of the time-varying pressure interaction into equally long time periods.
With respect to claim 6, the cited prior art fails to specifically teach the apparatus according to claim 5, wherein the quantizing is further caused to quantize a spatial dimension of the pressure sensor matrix.
With respect to claim 7, the cited prior art fails to specifically teach the apparatus according to claim 5, wherein the quantizing is further caused to quantize at least one pressure value in the data, to indicate a force of a pressure on at least one sensor element comprised in the pressure sensor matrix.
With respect to claim 8, the cited prior art fails to specifically teach the apparatus according to claim 1, wherein the apparatus is further configured to perform the processing of the data at least in part by aggregating sensor elements of the pressure sensor matrix into larger aggregate pixels which comprise plural physical pressure sensor elements.
With respect to claim 9, the cited prior art fails to specifically teach the apparatus according to claim 8, wherein a size of the aggregate pixels is 4 square millimetres.
With respect to claim 12, the cited prior art fails to specifically teach the method according to claim 11, wherein the processing to obtain the bit sequence further comprises identifying two largest pressure values in the data, and obtaining bits of the 
With respect to claim 13, the cited prior art fails to specifically teach the method according to claim 12, wherein the processing further comprises dividing the data into time slots, and obtaining bits of the bit sequence from more than one of the time slots separately.
With respect to claim 14, the cited prior art fails to specifically teach the method according to claim 13, wherein the method further comprises performing the dividing into time slots by dividing a duration of the time-varying pressure interaction into equally long time periods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437